DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “flips” should be “flip-flops”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10,382,025. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘025 teaches all of the limitations of the present application, as shown in the table below:
Present Application
US 10,382,025
1. A circuit, comprising: 
a plurality of series-coupled delay buffers; 
a plurality of logic gates, each logic gate including first and second inputs, the first input of each logic gate is coupled to a corresponding one of the delay buffers; and 
a plurality of flip-flops, each flip-flop including a data input and a data output, the data input coupled to an output of a corresponding one of the logic gates and the data output coupled to the second input of one of the corresponding logic gates.
6. A circuit, comprising: 
a plurality of series-coupled delay buffers; a plurality of logic gates, each logic gate including first and second inputs, the first input of each logic gate is coupled to a corresponding one of the delay buffers; 
a first plurality of flip-flops, each of the first plurality of flip-flops including a first data input and a first data output, the first data input coupled to an output of a corresponding one of the logic gates and the first data output coupled to the second input of one of the corresponding logic gates; and 
a second plurality of flip-flops, each of the second plurality of flip-flops including a second data input and a second data output, the second data input coupled to the first input of a corresponding one of the plurality of logic gates. 

2. The circuit of claim 1, wherein each of the plurality of flip-flops is a D flip-flop.
8. The circuit of claim 6, each of the first and second pluralities of flip-flops are D flip-flops.
3. The circuit of claim 1, wherein each of the plurality of flips includes a clock input coupled to receive a common clock.
7. The circuit of claim 6, wherein each of the first and second pluralities of flip-flops includes a clock input coupled to receive a common clock signal. 

4. The circuit of claim 1, wherein the plurality of delay buffers includes at least five delay buffers.
The “plurality of series-coupled delay buffers” of claim 1 encompasses the use of five or more delay buffers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rombach et al (US Patent Application Publication No. 2008/0301485).
For claim 1, Rombach teaches a circuit (Figure 4), comprising: 
a plurality of series-coupled delay buffers (a first series-coupled delay buffer comprising a first delay buffer which receives CA and a second delay buffer which receives the output of the first delay buffer; a second series-coupled delay buffer comprising a third delay buffer which receives CNTRL and a fourth delay buffer which receives the output of the third delay buffer); 
a plurality of logic gates (multiplexer connected to D input of the top FF1, multiplexer connected to the D input of the bottom FF1), each logic gate including first and second inputs (as understood by examination of Figure 4), the first input of each logic gate is coupled to a corresponding one of the delay buffers (via the outputs of the first series-coupled delay buffer and second series-coupled delay buffer, respectively); and 
a plurality of flip-flops (top FF1, bottom FF1), each flip-flop including a data input (D) and a data output (Q), the data input coupled to an output of a corresponding one of the logic gates and the data output coupled to the second input of one of the corresponding logic gates (as understood by examination of Figure 4).
For claim 2, Rombach further teaches:
each of the plurality of flip-flops is a D flip-flop (as understood by examination of Figure 4).
For claim 3, Rombach further teaches: 
each of the plurality of flips includes a clock input coupled to receive a common clock (CLK_FF1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rombach.
For claim 4, Rombach teaches a plurality of delay buffers but fails to teach at least five delay buffers.  However, Examiner takes official notice that one of ordinary skill in the art would understand how to implement a single delay buffer using multiple delay buffers in series wherein the multiple delay buffers in series provide an equivalent time delay to the single delay buffer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to implement Rombach’s first and third delay buffers using an equivalent plurality of series-connected delay buffers respectively since the particular technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849